DETAILED ACTION
This Non-Final Office Action is responsive to Applicant’s Amendment filed on 29 Dec 2020 in which claims 1-2, 6, 10-18, and 20 were amended.
Claims 1 – 20 are currently pending and under examination, of which claims 1, 15, and 18 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Response to Remarks
Examiner thanks applicant and representative for interview 12/15/2020.
Minor informality, correction: “conversation” should read “conversion” independent claims in amended limitation of generating, for each path of the plurality of paths, an observation.
Updated search and additional consideration is given in view of the present claim status and remarks 12/29/2020. With regard to prior art, new references are identified most notably Hou and Xu. See also Geyik and pertinent art in conclusion, Ranjan.
Additional consideration is given to non-statutory subject matter rejection under 35 U.S.C. 101 in view of remarks 12/29/2020. The rejection is maintained with the following points: 
Ex parte Linden establishes eligibility. However, examiner respectfully disagrees. The claims of Ex parte Linden specifically recite a trained neural network. In contrast, the present claim status recites an algorithmic attribution model. A model is anything which converts an input to output and the algorithm sets forth how, attribution being namesake description. That is, a model may be performed within the mind, and this is differentiated from a model specifically being a neural network. To this point, if the model of claim 1 were to be positively recited among class, such as for instance “support vector machine” as found in the instant specification [0156], this would likely improve eligibility condition under 101. Further improvement might be with regard to the tokenization. Eligibility under 101 is not insurmountable, but it is particularly difficult when the claims involve purchase prediction (conversion) which is clear indication of business methods. Examiner reminds applicant that satisfying eligibility is apart from requirement for novelty.
The primary issue with eligibility under 101 is that it is not clear that the application as a whole provides particularity of transformation with regard to the solution for which it is alleged improves the functioning of a computer. That is, the solution is results-oriented. The result is an attribution score, but the model’s parameterization is not developed in way that informs the reader of specific techniques as being reproducible without undue experimentation. For example, there is no discussion as to how certain elements are “generated” and there is no disclosure of how parameters are “discretized”. Such teachings are paramount to the key functionality and therefore it is indeterminate whether true novelty may be ascertained. Accordingly, examiner is not persuaded that eligibility is satisfied and maintains rejection under 101.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

This application includes one or more claim limitations that use the term “step for” and is therefore interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations in Claim 18 are: “step for generating weights” and “step for determining an attribution score”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—All of the claims fall within one of the four statutory categories (1-14 and 18-20 are directed to a method/ process and claims 15-17 are directed to a system/machine).
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the claims are directed to methods of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing or sales activity. The limitations recite 
identifying a user event history that includes a set of touchpoints and a set of conversions corresponding to a user; 
generating a plurality of paths from the user event history, wherein each path of the plurality of paths includes at least one touchpoint from the set of touchpoints and a conversion from the set of conversions; 
generating, for each path of the plurality of paths, an observation for an algorithmic attribution model, wherein the observation for a given path of the plurality of paths comprises the at least one touchpoint in the given path, a touchpoint lag parameter for the at least one touchpoint in the given path, and a conversion indication based on the conversion in the given path, and wherein the touchpoint lag parameter for the at least one touchpoint in the given path comprises a number of discretized time units between the at least one touchpoint and the conversation indication; 
generating, using the observations, the algorithmic attribution model to generate weights for each touchpoint type from the user event history at each of the touchpoint lag parameters; 
identifying a target path comprising a plurality of touchpoints and a positive conversion indication; Page 2 of 23 
determining, based on the touchpoint type and the touchpoint lag parameter of each given touchpoint of the plurality of touchpoints in the target path, an attribution score for the given touchpoint in the target path based on the generated weights; and 
providing, for display on a client device, the attribution scores for the plurality of touchpoints in the target path.
These claim elements are considered to be abstract because they are directed to business methods involving commercial contract marketing or sales activities. The contractual relationship is entered into when the user makes conversion (i.e., purchase) in a touchpoint interaction (i.e., user clicks on an advertisement) and scoring is provided to a client. If a claim limitation covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. The claimed result is a calculated number as training weights or parameters are processed in making mathematical determinations – where this is for the purpose of determining causation or attribution of purchasing in a business transaction. Claims 15 and 18 recite substantially similar elements and each is primarily directed to organizing human activity which include commercial and legal interactions such as agreements in the form of contracts or sales activities by calculating a number.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. In particular, although the claim recites that the functionality is performed “for display on a client device”, the step of displaying a result of calculation amounts to insignificant extra-solution activity or no more than a mere instructions to apply the exception using a generic computer component. Additionally, the claimed algorithmic attribution model with its training weights and parameters merely links the use of a judicial exception to a particular technological environment of field of use for obtaining a calculated result. There is no evidence that the claims contain any improvement to the functioning of a computer or any other technology.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed “for display on a client device”. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The courts have consistently found that displaying a result of calculation does not add significantly more to the judicial exception, see TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 or Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). The further elements amount to data gathering for field of use application for making calculations without evidence supporting improvement to the functioning of a computer, see Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claim 15, which recites a system, and claim 18 method, respectively, as well as to dependent claims 2-14, 16-17, and 19-20 which recite further calculation steps.
Taken alone, their additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation as a tool for solving a business problem, not a technical problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Ji et al., “Additional Multi-Touch Attribution for Online Advertising”, hereinafter Ji, in view of 
Hou et al., “Synergy and Antagonism in Online Advertising”, hereinafter Hou, in view of 
Shottan et al., US Patent 10,217,139B2, hereinafter Shottan.
With respect to claim 1, Ji teaches: 
	In a digital environment for utilizing algorithmic attribution models, a computer-implemented method for generating multi-channel media attributions {Ji Fig 1 illustrated multi-channel media attribution for online digital advertising employs [P.1361 ¶3] “additional multi-touch attribution model (AMTA)” with [P.1362 ¶3] “algorithm”}, the method comprising: 

    PNG
    media_image1.png
    298
    411
    media_image1.png
    Greyscale

	identifying a user event history {Ji [P.1362 RtCol] “historical behaviors of users” with [P.1364 RtCol] “user ID”} that includes a set of touchpoints and a set of conversions corresponding to a user {Ji [P.1362 RtCol] “define a behavior {aiu, tiu} as user u viewing or clicking an ad on an advertising channel aiu at some timestamp tiu” and “If Yu = 1, Tcu is the conversion time. If Yu = 0, Tcu is the last timestamp of the observation window” teaches defined user event history with respect to conversion and touchpoint (touchpoint is any interaction or event such as ad viewing/clicking) [P.1360 Last¶] “advertising touch points”}; 
	generating a plurality of paths from the user event history wherein each path of the plurality of paths includes at least one touchpoint from the set of touchpoints and a conversion from the set of conversions {Ji Fig 1 “each journey is composed of a chronological sequence of actions by a user” as [P.1362 RtCol] “ad browsing path bu of user u…” is user-dependent path “where lu is the length of the ad browsing path bu, …, Yu ∈ {0,1} indicates whether a conversion has already occurred”. Further, [P.1365 ¶1] “additive influence of the ads on the final conversion” and/or [P.1362 Last¶] “model the additional influence of the ads in the browsing path on the final conversion” suggests path including touchpoint and conversion}; 
	generating, for each path of the plurality of paths, an observation for an algorithmic attribution model {Ji [P.1362 RtCol] “timestamp of the observation window” such as [P.1363 LeftCol] “user has converted within the observation window” for [P.1362 RtCol] “Attribution Model” having [P.1364 LeftCol] “algorithm”}, wherein the observation for a given path of the plurality of paths comprises the at least one touchpoint in in the given path {Ji [P.1360 RtCol] “advertising touch points” per Fig 1}, a touchpoint lag parameter for the at least one touchpoint in the given path {Ji [PgBrk 1363-64] “model parameters ϴ” is touchpoint lag parameter, “where ϴ = {wc,w1,e, …, wK,e,w1,d, …, wK,d}” as “three kinds of parameters: wc for the time-independent conversion rate, wk,e and wk,e for the time-decaying influence of channel k”. Further, “The optimization method is taken on the regularized negative log likelihood with respect to parameters of p, λ, and ꓥ”}, and a conversion indication based on the conversion in the given path {Ji [P.1362 RtCol] “Yu ∈ {0,1} indicates whether a conversion has already occurred”}, and wherein the touchpoint lag parameter for the at least one touchpoint in the given path comprises a number of discretized time units between the at least one touchpoint and the conversion indication {Ji [P.1364 LeftCol] parameter “wk,e for the time-decaying influence of channel k” is optimized by mini-batch stochastic gradient descent SGD w.r.t. parameters p, λ, and ꓥ. This optimization decomposes per second instance of partial derivative in [P.1364 LeftCol] as (∂L(ϴ)) / (∂wk,e) gradient calc w.r.t. parameter wk,e by at least λ where λ is the time-decaying kernel, discretized as accorded by (t-tiu,xud,i). The t of discretized t-tiu is understood to be time which necessarily has units. The same step further evaluates the integral of the time-decaying kernel as ꓥ and survival function S(t|bu) for which variables are denoted at [P.1363 ¶1] (λ, ꓥ), and [P.1362 ¶2] “conversion delay T between an ad exposure and the eventual conversion is the survival time”. The technical effect considers time between conversion and touchpoint interaction using parameterization comprising time-delay kernel};

    PNG
    media_image2.png
    246
    411
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    296
    413
    media_image3.png
    Greyscale

determining, based on the touchpoint type and the touchpoint lag parameter of each given touchpoint of the plurality of touchpoints in the target path, an attribution score for the given touchpoint in the target path based on the generated weights {Ji [P.1363 LeftCol] Eqs. 9/10 calculate attribution score/value determination at timestamp t for user u on path bu to include contribution of channel k with [P.1365 LeftCol] “The influence strength and time-decaying kernel of the AMTA are both associated with contextual features, as we defined in Equation (17) and Equation (18)”. Effectively, this addresses [P.1361 LeftCol] “avoid the bias introduced by different advertising forms” so as to [P.1360 LeftCol] “help marketing managers to interpret the influence of channels” which is advantage sought by instant specification [0018]}; and

    PNG
    media_image4.png
    239
    423
    media_image4.png
    Greyscale

However, Ji does not appear to fairly describe the weights being “generated”. This deficiency is cured by Hou. Hou teaches:
generating, using the observations, the algorithmic attribution model to generate weights for each touchpoint type from the user event history at each of the touchpoint lag parameters {Hou [P.297-98 Sect.4] discloses inferred parameters from simulation/synthetic data which corresponds to generating model weights. In particular, “Algorithm 2 gives the detail process to simulate the ads browsing behavior sequences of consumers and their conversion… β* and β’ are the true and inferred parameters… For brevity, we display the inferred parameters of one experiment in Table 2 and Table 3”. Hou refers to path of user as a consumer sequence c, and each touchpoint type is accorded by channels, e.g., a1 and a2. The effect allows for model fitting, see [P.296 Sect3.2]}; 
identifying a target path comprising a plurality of touchpoints and a positive conversion indication {Hou [P.295 Sect3.1] “our model’s hazard function” detailed in forms of Eqs. 8-12 for “the consumer u’s behavior sequence cu joint drive him or her to convert… hazard function of sequence cu” teaches a sequence/path being identified according to hazard function, which is integral to model};
Both Hou and Ji are directed to modeling for multi-touch attribution thus being analogous. Further, Hou and Ji both utilize time-decaying weight as well as hazard and survival functions. Additionally, it is perhaps worth noting that both Hou and Ji are from Shanghai, this may be a cluster of expertise. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to generate weights on synthetic simulated data as disclosed by Hou in combination with Ji so as to provide the benefit “explores the interaction relationship among advertisements in the process of driving consumers to purchase by angle θk1,k2 between advertising channels and models an advertisement’s dynamic effect on consumers’ conversion by the ad’s strength βkwk and time-decaying property wk… make a qualitative analysis of the channels with the highest and lowest value of impact strength βkwk and decaying rate wk, channel pairs with the highest and lowest value of θk1,k2” (Hou [P.298 Sect5.3 ¶1]).
	However, the combination of Ji and Hou does not teach “display on a client device” the attribution values. 
Shottan teaches: 
	providing, for display on a client device, the attribution scores for the plurality of touchpoints in the target path {Shottan screenshots illustrate attribute values/scores in at least Figs 17, 19, 21, 28 as user interface for Turn/Amobee advertising. [Col14 Lines45-59] “Fig. 21B shows two user interfaces for required type and attribute of an event”, [Col13 Lines57-60] “the form fields dynamically allowing the user to name the event with a friendly name and the attribute drop down defaults to a common value (such as ‘value’ for input fields)”. Further, [Col18 Lines4-5] “mobile devices, tablets, and the like, as such devices are becoming standard consumer devices” illustrated hardware Fig 33}.
	Shottan is directed to display interfaces for advertising platform thus being analogous. Shottan, being Turn/Amobee, is an established advertising entity as relating to reference Geyik below. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to output the attribution score computed by Ji and Hou with the display interface of Shatton which displays attribute value as obvious to try in applying a known technique to a known device with reasonable expectation of success and/or to provide the benefit of “allowing marketers, as opposed to information technologists of an IT department, to control the content on the webpage” (Shottan [Col1-2 ColBrk]) with an interface to “optimize the panel for efficiency” (Shottan [Col13 Line45]).

With respect to claim 2, the combination of Ji, Hou, and Shottan teaches the method of claim 1, further comprising 
	generating a tokenized touchpoint that comprises at least two touchpoints based on the at least two touchpoints having a same touchpoint type and occurring within a same discretized time unit {Hou [Sect5.3 PgBrk] “channel pairs with the highest and lowest value of θk1,k2” with Table 6 detailing examples of same touchpoint type, i.e., “SocialAd&SocialAd”. Further, “ads on site SearchEngine1 tend to have high impact but decay fast at the same time” is evaluating over same time. See also McGovern [0138] “data may be grouped according to touchpoint”}. 

With respect to claim 3, the combination of Ji, Hou, and Shottan teaches the method of claim 2, further comprising 
	determining a marginal score for the tokenized touchpoint {Hou [P.299] Table 6 column θk1,k2 details values/score for “channel pairs with the highest and lowest value of θk1,k2”. See also Ji [P.1361 RtCol] “marginal lift”}.

With respect to claim 4, the combination of Ji, Hou, and Shottan teaches the method of claim 3, further comprising 
	distributing the marginal score for the tokenized touchpoint among the at least two touchpoints of the tokenized touchpoint {Hou [P.296] “update the parameters with… θk1,k2 = θk1,k2+∆θk1,k2”. See also McGovern [0040] “assign a relative weighting”}.

With respect to claim 7, the combination of Ji, Hou, and Shottan teaches the method of claim 1, further comprising 
	receiving a collection of event data that includes the set of touchpoints, wherein each touchpoint in the set of touchpoints represents an interaction with a product or service by a plurality of users {Ji Fig 1 illustrated plurality of users for “real-world advertising dataset… searched for products and clicked X’s paid ad link” [P.1360] further detailed [P.1364]}.

With respect to claim 8, the combination of Ji, Hou, and Shottan teaches the method of claim 7, further comprising 
	identifying the user event history based on identifying touchpoints from the set of touchpoints that correspond to a user identifier of the user {Ji [P.1364 RtCol] “each record describes that a user viewed or clicked an ad through some advertising channel, including the exact time, user ID” emphasis user ID; [P.1362 RtCol]. See also McGovern [0166] “user identifier”}.

With respect to claim 9, the combination of Ji, Hou, and Shottan teaches the method of claim 1, wherein generating an observation for the given path comprises:  
	generating a response variable for the conversion indication indicating a positive conversion or a negative conversion for the given path {Ji [P.1362 RtCol] “an extra variable, Cu ∈ {0,1}, should be considered, which indicates whether a user will eventually convert”}; and 
	generating at least one dependent variable for the at least one touchpoint in the given path indicating a frequency of occurrence of at least one touchpoint type included in the given path {Ji [P.1362 RtCol] “decaying speed” is dependent variable, detailed [P.1365 LeftCol] “decaying speed ƴk determines the effect of channel k”}.

With respect to claim 15, Shottan teaches: 
	A system for generating multi-channel media attributions {Shottan [Col4 Line24] “Fig 33 is a block schematic diagram of a system” system hardware, [Col2 Lines10-11] “system for creating and using a universal tag to gather consumer data from a website and for analyzing the gathered consumer data” includes [Col9 Line15] “Segment Attribution Rule-Builder” and [Col8 Lines63-64] “pushes such generated code to the presentation server”}, the system comprising: 
	at least one processor {Shottan Fig 33:3502 “Processor”}, 
	a memory comprising a plurality of touchpoints corresponding to interactions by a plurality of users {Shottan Fig 33:3504 “Memory”}; 
	at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor {Shottan Fig 33:3524 “Machine-Readable Medium” having 3526 “Instructions”; [Col17 Lines16-57] “machine-readable medium 3524 on which is stored a set of executable instructions, i.e. software… cloud computing”}, cause the system to: 
	The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 18, Ji teaches: 
	In a digital environment for utilizing algorithmic attribution models, a computer-implemented method for generating multi-channel media attributions {Ji Fig 1 illustrated multi-channel media attribution for online digital advertising employs [P.1361 ¶3] “multi-touch attribution model (AMTA)” with [P.1362 ¶3] “algorithm”}, the method comprising: 
	identifying a user event history {Ji [P.1362 RtCol] “historical behaviors of users” with [P.1364 RtCol] “user ID”} that includes a set of touchpoints and a set of conversions corresponding to a user {Ji [P.1362 RtCol] “define a behavior {aiu, tiu} as user u viewing or clicking an ad on an advertising channel aiu at some timestamp tiu” and “If Yu = 1, Tcu is the conversion time. If Yu = 0, Tcu is the last timestamp of the observation window” teaches defined user event history with respect to conversion and touchpoint (touchpoint is any interaction or event such as ad viewing/clicking) [P.1360 Last¶] “advertising touch points”}; 
	dividing the user event history into a plurality of paths {Ji Fig 1 “each journey is composed of a chronological sequence of actions by a user” as [P.1362 RtCol] “ad browsing path bu of user u at some timestamp tiu… where lu is the length of the ad browsing path”}, wherein each path includes at least one touchpoint from the set of touchpoints {Ji [P.1360 RtCol] “advertising touch points” per Fig 1} at least one touchpoint lag parameter corresponding to the at least one touchpoint {Ji [PgBrk 1363-64] “model parameters ϴ” is touchpoint lag parameter, “where ϴ = {wc,w1,e, …, wK,e,w1,d, …, wK,d}” as “three kinds of parameters: wc for the time-independent conversion rate, wk,e and wk,e for the time-decaying influence of channel k”. Further, “The optimization method is taken on the regularized negative log likelihood with respect to parameters of p, λ, and ꓥ”}, and at least one conversion indication from the set of conversions {Ji [P.1362 RtCol] “Yu ∈ {0,1} indicates whether a conversion has already occurred”}, wherein the touchpoint lag parameter for the at least one touchpoint in the given path comprises a number of discretized time units between the at least one touchpoint and the conversion indication {Ji [P.1364 LeftCol] parameter “wk,e for the time-decaying influence of channel k” is optimized by mini-batch stochastic gradient descent SGD w.r.t. parameters p, λ, and ꓥ. This optimization decomposes per second instance of partial derivative in [P.1364 LeftCol] as (∂L(ϴ)) / (∂wk,e) gradient calc w.r.t. parameter wk,e by at least λ where λ is the time-decaying kernel, discretized as accorded by (t-tiu,xud,i). The t of discretized t-tiu is understood to be time which necessarily has units. The same step further evaluates the integral of the time-decaying kernel as ꓥ and survival function S(t|bu) for which variables are denoted at [P.1363 ¶1] (λ, ꓥ), and [P.1362 ¶2] “conversion delay T between an ad exposure and the eventual conversion is the survival time”. The technical effect considers time between conversion and touchpoint interaction using parameterization comprising time-delay kernel};

    PNG
    media_image2.png
    246
    411
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    296
    413
    media_image3.png
    Greyscale

	a step for determining an attribution score for each touchpoint in a path that comprises a plurality of touchpoints and a positive conversion indication based on at least one touchpoint from the target path, at least one touchpoint lag parameter for the at least one touchpoint, and the generated weights {Ji [P.1363 LeftCol] Eqs. 9/10 calculate attribution value/score at timestamp t for user u on path bu with contribution of channel k for conversion and parameterized through influence strength α and time-decaying kernel λ at Eq. (17) and (18) for [P.1364] “model training” optimized by “gradient descent algorithm”}; and 

    PNG
    media_image4.png
    239
    423
    media_image4.png
    Greyscale

However, Ji does not appear to fairly describe the weights being generated. This deficiency is cured by Hou. Hou teaches:
	a step for generating weights for each touchpoint type from the user event history at each of the touchpoint lag parameters {Hou [P.297-98 Sect.4] discloses inferred parameters from simulation/ synthetic data which corresponds to generating model weights. In particular, “Algorithm 2 gives the detail process to simulate the ads browsing behavior sequences of consumers and their conversion… β* and β’ are the true and inferred parameters… For brevity, we display the inferred parameters of one experiment in Table 2 and Table 3”. Hou refers to path of user as a consumer sequence c, and each touchpoint type is accorded by channels, e.g., a1 and a2. The effect allows for model fitting, see [P.296 Sect3.2]}; 
Both Hou and Ji are directed to modeling for multi-touch attribution thus being analogous. Further, Hou and Ji both utilize time-decaying weight as well as hazard and survival functions. Additionally, it is perhaps worth noting that both Hou and Ji are from Shanghai, this may be a cluster of expertise. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to generate weights on synthetic simulated data as disclosed by Hou in combination with Ji so as to provide the benefit “explores the interaction relationship among advertisements in the process of driving consumers to purchase by angle θk1,k2 between advertising channels and models an advertisement’s dynamic effect on consumers’ conversion by the ad’s strength βkwk and time-decaying property wk… make a qualitative analysis of the channels with the highest and lowest value of impact strength βkwk and decaying rate wk, channel pairs with the highest and lowest value of θk1,k2” (Hou [P.298 Sect5.3 ¶1]).
However, the combination of Ji and Hou does not disclose computing hardware environment to display the attribution value. Shottan teaches:
	providing, for display on a client device, the attribution scores for the plurality of touchpoints in the target path {Shottan screenshots illustrate attribute values/scores in at least Figs 17, 19, 21, 28 as user interface for Turn/Amobee advertising. [Col14 Lines45-59] “Fig. 21B shows two user interfaces for required type and attribute of an event”, [Col13 Lines57-60] “the form fields dynamically allowing the user to name the event with a friendly name and the attribute drop down defaults to a common value (such as ‘value’ for input fields)”. Further, [Col18 Lines4-5] “mobile devices, tablets, and the like, as such devices are becoming standard consumer devices” illustrated hardware Fig 33}.
Shottan is directed to display interfaces for advertising platform thus being analogous. Shottan, being Turn/Amobee, is an established advertising entity as relating to reference Geyik below. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to output the attribution score computed by Ji and Hou with the display interface of Shatton which displays attribute value as obvious to try in applying a known technique to a known device with reasonable expectation of success and/or to provide the benefit of “allowing marketers, as opposed to information technologists of an IT department, to control the content on the webpage” (Shottan [Col1-2 ColBrk]) with an interface to “optimize the panel for efficiency” (Shottan [Col13 Line45]).

With respect to claim 19, the combination of Ji, Hou, and Shottan teaches the method of claim 18, wherein 
	the at least one touchpoint lag parameter indicates an elapsed time between the at least one touchpoint and an end time of the target path to which the touchpoint belongs {Ji [P.1364] details time between, i.e., (t-tiu,xud,i) emphasis t-tiu is understood to be time as parameterized by wk,e time decaying parameter [P.1364 ¶1]. See also [P.1362 ¶2] “delay T between an ad exposure and the eventual conversion”}.

Claim 5 is rejected as being unpatentable over Ji, Hou, and Shottan in view of 
Geyik et al., “Multi-Touch Attribution Based Allocation in Online Advertising”, hereinafter Geyik. Authors affiliation with Turn/Amobee (Shottan).
With respect to claim 5, the combination of Ji, Hou, and Shottan teaches the method of claim 3. Geyik teaches further comprising 
	determining a fractional score for the tokenized touchpoint by normalizing the marginal score for the tokenized touchpoint {Geyik [P.6 ¶1] “normalized weight for each line item is the fraction of the action that is attributed to it”, [P.5] Algorithm 1 actionAttributed as calculated w.r.t. weightSum}.

    PNG
    media_image5.png
    544
    408
    media_image5.png
    Greyscale

Geyik is directed to multi-touch attribution algorithmic modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to normalize as disclosed by Geyik in combination with Hou and Ji as applying a known technique to a known method to yield predictable results and/or in order to “return the total values of the fractional actions attributed to each line item… the above steps are easily parallelizable” (Geyik [P.6 ¶1]).

Claims 6 and 14 are rejected as being unpatentable over Ji, Hou, and Shottan in view of 
McGovern et al., US 20170091810A1, hereinafter McGovern.
With respect to claim 6, the combination of Ji and McGovern teaches the method of claim 3, further comprising 
	providing, for display on the client device within a graphical user interface, the marginal score for each of the touchpoints in the target path {McGovern [0073] “display contribution values… display true engagement score” with computing device and hardware Fig 10A:1010 “Display Unit” as utilized in device network Fig 1B. See also [0101] “user can view the metrics”. This environment allows for brand manager to capture audience market interaction with engagement score and contribution values being based on attribution per Fig 4B. Context is provided throughout, e.g., [0027, 40, 46, 61, 140, 157]}.
	McGovern is directed to display platform for advertising attribution thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the display of contribution value or engagement score disclosed by McGovern with the display of attribute as in Shotton as known work in a field may prompt variations based on design incentives. The interface of McGovern provides the benefit of enhanced user interface for brand manager to modify additional values accorded by score values.

With respect to claim 14, the combination of Ji, Hou, and Shottan teaches the method of claim 1. McGovern teaches wherein, providing, for display on the client device, the attribution score for the touchpoints in the identified target path, comprises providing a visualization displaying: 
	the weights generated for a plurality of touchpoint types for a plurality of users; or marginal scores and fractional scores of the plurality of touchpoint types for the plurality of users {McGovern Fig 6B screenshot illustrates visualization “Edit touchpoint weight configuration” with numerical fields for weights and associated plurality of touchpoints, replete throughout reference. Further, [0101] “user can view the metrics… user can compare the measured reach and frequency associated with a certain digital channel (e.g., display) to related goals over a specified time period”}.
	McGovern is directed to display platform for advertising attribution thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to include the display of weights disclosed by McGovern with the display of attribute as in Shotton as known work in a field may prompt variations based on design incentives. The interface of McGovern provides the benefit of enhanced user interface for brand manager to modify additional values accorded by weights.

Claims 10-11, 16, and 20 are rejected as being unpatentable over Ji, Hou, and Shottan in view of 
Xu et al., “Lift-Based Bidding in Ad Selection”, hereinafter Xu.
With respect to claim 10, the combination of Ji, Hou, and Shottan teaches the method of claim 9. Xu teaches wherein 
	the touchpoint lag parameter comprises a discretized time unit in hours, days, weeks, or months {Xu [P.654 ¶2-3] “Training samples are generated from every user’s timeline instead of from merely impression/click events. To mimic the true action distribution, we first randomly select a user u weighted by its ad request frequency. Then a random timestamp ts is chosen on u’s timeline and a training sample is generated based on u and ts… aw is the action window size as long as several hours to several days” teaches a window of hours to days upon which training samples are generated}.
	Xu is directed to attribution modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify Ji’s time-decaying parameter according to the window of Xu in order to “attribute based on the relative lift (i.e., ai ∝ (∆pi)/pi)… We have proven both mathematically and empirically that the new bidding strategy indeed helps advertisers to improve campaign performance. We believe it will be an industry trend that advertisers will pay only for those impressions that drive incremental market values… developing fairer attribution models” (Xu [P.657 ¶1,3], [P.652 ¶5], [P.655 RtCol]).

With respect to claim 11, the combination of Ji, Hou, Shottan, and Xu teaches the method of claim 10, wherein 
	different touchpoints in the given path comprise different discretized time units {Xu [P.653 RtCol] “set of features among different instances” detailed as [P.654 ¶3] “Raw input variables for feature generation include user historical profile within the feature window with such with such as page views, ad impressions, clicks, searches and mobile app based events. Each user event is used as a point-in-time to generate features” emphasis point-in-time feature, and with Table 1 detailing different feature types “Impression and click frequency/recency from each advertiser. Page-view and search frequency/recency”}.

With respect to claim 16, the combination of Ji, Hou, and Shottan teaches the system as recited in claim 15, wherein the instructions that, when executed by the at least one processor, cause the system to 
determine an attribution score for each touchpoint in the target path by generating a marginal score for each touchpoint in the target path {Ji [P.1363] Eq. 9 calculates attribution value/score at timestamp t in path bu}, 
However, it is not readily apparent that Ji calculates attribution with probability and timing as “relative to other touchpoints”. Xu teaches: 
wherein the marginal score for a given touchpoint in the target path comprises a probability that the given touchpoint influenced the conversion based on sequence order and timing of the given touchpoint relative to other touchpoints in the target path {Xu [P.657 ¶1] “attribute based on the relative lift it contributes to the final action (i.e., ai ∝ (∆pi)/pi)” further detailed [P.655 RtCol], [P.653 RtCol]}. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to compute attribute of Ji for different points on the journey/sequence according to relative lift as disclosed by Xu because “We have proven both mathematically and empirically that the new bidding strategy indeed helps advertisers to improve campaign performance. We believe it will be an industry trend that advertisers will pay only for those impressions that drive incremental market values… developing fairer attribution models” (Xu [P.657 ¶1,3], [P.652 ¶5], [P.655 RtCol]).

With respect to claim 20, the combination of Ji, Hou, and Shottan teaches the method of claim 19, wherein 
	the touchpoint lag parameter is measured as a unit of time measured in hours, days, weeks or months {Xu [P.654 ¶2-3] “aw is the action window size as long as several hours to several days” teaches a window of hours to days upon which training samples are generated for modeling per “Training samples are generated from every user’s timeline instead of from merely impression/click events. To mimic the true action distribution, we first randomly select a user u weighted by its ad request frequency. Then a random timestamp ts is chosen on u’s timeline and a training sample is generated based on u and ts”}. One of ordinary skill in the art would have considered it obvious prior to the effective filing date to specify time-decay of Ji according to time units of Xu as obvious to try with reasonable expectation of success because the quantity of time amounts to little more than moving the decimal place. Moving a decimal place does not render non-obviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji, Hou, Shottan, and Xu, in view of 
Shao et al., “Data-driven Multi-touch Attribution Models”, hereinafter Shao.
With respect to claim 12, the combination of Ji, Hou, Shottan, and Xu teaches the method of claim 11. Shao teaches wherein 
	the algorithmic attribution model comprises inputting the observation into a support vector machine {Shao [P.260 Sect3.1 ¶1,3] “well-known examples include support vector machines… For a given data set, sample a proportion ps of all the sample observations”}.
	Shao is directed to multi-touch attribution models thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the SVM disclosed by Shao in combination with the vector processes of Hou as substitution among “well-known” model classes to yield predictable results with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ji, Hou, Shottan, and Xu, in view of 
Zhang et al., “Bid-aware Gradient Descent for Unbiased Learning with Censored Data in Display Advertising”, hereinafter Zhang.
With respect to claim 13, the combination of Ji, Hou, Shottan, and Xu teaches the method of claim 11. Zhang teaches further comprising 
	applying a smoothing parameter while generating the algorithmic attribution model that enforces a monotonically decreasing decay for each touchpoint in the given path as the touchpoint lag parameter for the touchpoint increases {Zhang [P.669 RtCol] “As b(f(x),λ) always monotonically decreases w.r.t. λ and w(bw) monotonically increases w.r.t. b(f(x),λ), the objective of Eq. (20) is convex w.r.t. λ, which makes the solution of λ easy to obtain” wherein λ is smoothing parameter}.

    PNG
    media_image6.png
    218
    422
    media_image6.png
    Greyscale

	Zhang is directed to predictive optimization across advertising data with survival thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to implement the monotonic relationship enforced by Zhang’s λ for the λ time-decaying weighting of Ji and Hou in order to address bias and/or “find the optimal bidding strategy to maximise a campaign KPI, restricted by the campaign budget… avoid budget overspending” (Zhang [Sect.3.3]).

Claim 17 is rejected as being unpatentable over Ji, Hou, Shottan, and Xu in view of Geyik.
With respect to claim 17, the combination of Ji, Hou, Shottan, and Xu teaches the system as recited in claim 16, further comprising instructions that, when executed by the at least one processor, cause the system to  
	generate a fractional score for each touchpoint in the target path based on normalizing the marginal score to a uniform scoring measurement {Geyik [P.6 ¶1] “normalized weight for each line item is the fraction of the action that is attributed to it”, [P.5] Algorithm 1 actionAttributed as calculated w.r.t. weightSum as uniform scoring measurement}.
Geyik is directed to multi-touch attribution algorithmic modeling thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to normalize as disclosed by Geyik in combination with Hou and Ji as applying a known technique to a known method to yield predictable results and/or in order to “return the total values of the fractional actions attributed to each line item… the above steps are easily parallelizable” (Geyik [P.6 ¶1]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ranjan et al., US Patent 10,447,647B1 “Attribution of Multi-Channel Communications” Amazon discloses [Ind. Claim 5] “identify a second impression path” with Fig 6:608/612 “determine a probability of conversion for each past impression path” and [Col18-19] “comparing these impression paths”.
Juan et al., “Field-aware Factorization Machines in a Real-world Online Advertising System” discloses [P.1 FFM] “features in ad systems are either categorical or can be made categorical through discretization”
Geyik et al., “Joint Optimization of Multiple Performance Metrics in Online Video Advertising” Turn suggests by “For proprietary reasons and company policy, we are not able to give the exact details of function f” non-disclosure, pfft.
Ji et al., “A Probabilistic Multi-Touch Attribution Model for Online Advertising” supports the relied upon primary reference, see [Sect 3.1] “monotonic decreasing function”
Vasile et Lefortier, “Cost-sensitive Learning for Bidding in Online Advertising Auctions” discloses L2 regularization with cost-per-click.
Yin et al., “Mining Effective Subsequences with Application in Marketing Attribution” disclosure IBM/Stanford discloses subsequence mining with multi-channel attribution.
Zhang et al., “Multi-Touch Attribution in Online Advertising with Survival Theory” discloses pairwise conditional probabilities and parameter inference, Shanghai Key Lab.
Song et al., “Uncovering Path-to-Purchase Segments in Large Consumer Population using Clustered Multivariate Autoregression” discloses [Sect 4.1] “parameters B and G capture the relationship of endogenous variable XiT with its lags { XiT-1 , …, XiT-p } and exogenous variables YiT” and Gaussian mixture model.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124